DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a domestic application, filed 27 Apr 2020; and claims benefit as a CIP of PCT/US2018/057983, filed 29 Oct 2018, which claims benefit of provisional application 62/578,061, filed 27 Oct 2017.

Claims 1-21 are pending in the current application. Claims 13-21, drawn to non-elected inventions, are withdrawn. Claims 1-12 are examined on the merits herein.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 08 Aug 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Aug 2022.

Applicant's election with traverse of species of N-acetylcysteine as the antioxidant, aspirin as the additional anti-inflammatory agent, and traumatic brain injury as the central nervous system disorder in the reply filed on 08 Aug 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to search and examine other species.  This is not found persuasive because as detailed in the Office Action mailed 06 Jun 2022 at page 6 there is search and examination burden between the patentably distinct species because the species have a different classification, recognized divergent subject matter, and require different fields of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin et al. (PLOS ONE, 2014, 9(4), e90617, 7 pages, provided by Applicant in IDS mailed 31 Jul 2020) in view of Frey, II et al. (US 2006/0039995, published 23 Feb 2006, provided by Applicant in IDS mailed 31 Jul 2020).
Eakin et al. teaches using two different injury models in two different species, we found that early post-injury treatment with N-Acetyl Cysteine (NAC) reversed the behavioral deficits associated with the traumatic brain injury (TBI). Behavioral deficits due to injury in both species were significantly reversed by NAC treatment. We thus conclude NAC produces significant behavioral recovery after injury. Future preclinical studies are needed to define the mechanism of action, perhaps leading to more effective therapies in man. (page 1, abstract) Eakin et al. teaches NAC has been shown to have antioxidant and neurovascular-protective effects after TBI. (page 1, paragraph spanning left and right columns).
Eakin et al. teaches the working example of fluid percussion injury of animals assigned to TBI-NAC treatment group received the drug at 30 minutes post-injury, injected at a dose of 50 mg/kg intraperitoneally (ip), and then once every 24 hours over the next three days, for a total of four doses based on previous report, (page 2, left column, paragraph 4) or the NAC administered for 4 days. Eakin et al. teaches the working example of weight drop injury of animals treated with a single dose of NAC 100 mg/kg and topiramate 30 mg/kg. These doses were chosen to parallel the doses used in the clinical trial in human blast trauma. (page 3, left column) Eakin et al. teaches the experiments attempted to approximate considerations need in a clinical study in a human model. (page 6, right column, paragraph 3) Eakin et al. teaches the therapeutic bioavailability of systemic N-acetylcysteine following TBI is a function of both the regulation of free levels in the blood and permeability of the blood-brain barrier. Because free cysteine is regulated tightly by the mammalian liver, via mechanisms that reach a new steady-state within 24 hours, repeated bolus doses are expected to be most effective for affecting circulating free NAC levels. However, the relative impermeability of the normal blood-brain barrier to NAC implies that local CNS bioavailability would be a natural consequence of intracranial vascular disruption in mTBI. (page 6, paragraph spanning left and right columns) 
Eakin et al. does not specifically disclose the method comprising intranasally administering NAC. (claim 1)
Frey, II et al. teaches methods and pharmaceutical compositions for preconditioning and/or providing neuroprotection to the animal central nervous system against the effects of ischemia, trauma, metal poisoning and neurodegeneration, including the associated cognitive, behavioral and physical impairments. Intranasal therapeutic agents are administered to the upper third of the nasal cavity to bypass the blood-brain barrier and access the central nervous system directly to avoid unwanted and potentially lethal side effects. Therapeutic agents include those substances that interact with iron and/or copper such as iron chelators, copper chelators, and antioxidants. (abstract) Frey, II et al. teaches it is recognized that intranasal delivery to the CNS may occur along both the olfactory and trigeminal nerve pathways. Optimal delivery taking advantage of both pathways is accomplished by administering the substance in the upper third of the nasal cavity. (page 2, paragraph 15) Frey, II et al. teaches method of the invention delivers the therapeutic agent to the nasal cavity of a mammal. It is preferred that the agent be delivered to the olfactory area in the upper one-third of the nasal cavity and, particularly, to the olfactory neuroepithelium in order to promote rapid and efficient delivery of the agent to the CNS along the olfactory neural pathway rather than the capillaries within the respiratory epithelium. The preferred transport of the therapeutic agent, to the brain by means of the olfactory and trigeminal neural pathways rather than the circulatory system so that the harmful side effects and potentially short half-life of the agent is not an issue. Further, certain agents may simply be unable due to size to cross the blood-brain barrier from the bloodstream into the CNS. The preferred method allows direct delivery of such molecules to the CNS. (page 4, paragraph 46) Frey, II et al. teaches an embodiment of the method may comprise administering the copper chelator compound N-acetyl cysteine amide. (page 6, paragraph 74) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Eakin et al. in view of Frey, II et al. in order to modify the method of Eakin et al. by administering the compound NAC by the intranasal route. One of ordinary skill in the art would have been motivated to combine Eakin et al. in view of Frey, II et al. with a reasonable expectation of success because both Eakin et al. and Frey, II et al. are drawn to administration of a therapeutic agent such as an antioxidant for providing neuroprotection to the animal central nervous system against the effects of trauma, Eakin et al teaches regulation of free levels in the blood and permeability of the blood-brain barrier are known problems for delivery of NAC, and Frey, II et al. teaches the preferred transport of the therapeutic agent to the brain by means of the olfactory and trigeminal neural pathways rather than the circulatory system so that the harmful side effects and potentially short half-life of the agent and cross the blood-brain barrier from the bloodstream are not an issue. One of ordinary skill in the art would have been motivated to combine Eakin et al. in view of Frey, II et al. because Frey, II et al. teaches advantages for intranasal delivery that address problems recognized in Eakin et al. One of ordinary skill in the art would have had a reasonable expectation of success to combine Eakin et al. in view of Frey, II et al. because Frey, II et al. teaches the therapeutic agents can be antioxidants or the copper chelator compound N-acetyl cysteine amide which is structurally similar to the antioxidant N-acetyl cysteine taught by Eakin et al. 

Claims 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin et al. (PLOS ONE, 2014, 9(4), e90617, 7 pages, provided by Applicant in IDS mailed 31 Jul 2020) in view of Frey, II et al. (US 2006/0039995, published 23 Feb 2006, provided by Applicant in IDS mailed 31 Jul 2020) as applied to claims 1-2, 6, and 12, and further in view of Thorne et al. (US 2014/0050718, published 20 Feb 2014, provided by Applicant in IDS mailed 31 Jul 2020).
Eakin et al. in view of Frey, II et al. teaches as above.
Eakin et al. in view of Frey, II et al. does not specifically teach the method further comprises administering to the subject MMP-9 or a biologically active fragment or variant thereof. (claim 3) Eakin et al. in view of Frey, II et al. does not specifically teach the method further comprises administering to the subject an agent for enhancing delivery of and/or alleviating odor from the at least one antioxidant compound or salt thereof. (claim 7) Eakin et al. in view of Frey, II et al. does not specifically teach the method where the at least one antioxidant compound or salt thereof is administered as a pharmaceutical formulation comprising one or more sweetening, flavoring or perfuming agents. (claim 10) Eakin et al. in view of Frey, II et al. does not specifically teach the method where the at least one antioxidant compound or salt thereof is administered as a pharmaceutical formulation comprising one or more additives that prevents or slows oxidation of the at least one antioxidant compound or salt thereof. (claim 11) 
Thorne et al. teaches treating the patient intranasally with an effective amount of MMP-9 or a functionally equivalent fragment. (abstract) Thorne et al. teaches recently the nasal mucosa has emerged as a therapeutically viable route for drug delivery into the brain as well as systemically. (page 1, paragraph 3) Thorne et al. teaches the treatment of diseases including traumatic brain injury. (page 7, paragraph 72) Thorne et al. teaches the embodiment of a composition for enhancing intranasal delivery of active compounds includes a combination of MMP-9 or its functionally equivalent fragment and active compounds prepared for nasal delivery. (page 7, paragraph 74) Thorne et al. teaches suitable agents may include suitable delivery-enhancing agents such as a cyclodextrin or beta-cyclodextrin derivative, for example 2-hydroxypropyl-β-cyclodextrin. (page 8, paragraph 87 to page 9, paragraph 89) Thorne et al. teaches suitable agents may include a suitable carrier or vehicle for intranasal mucosal delivery. A water-containing liquid carrier can contain pharmaceutically acceptable additives such as antioxidants. Coloring agents, release agents, coating agents, sweetening, flavoring and perfuming agents, preservatives and antioxidants can also be present in the compositions, according to the desires of the formulator. (page 8, paragraph 82-83) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Eakin et al. in view of Frey, II et al. further in view of Thorne et al. to combine the treatment with NAC taught by Eakin et al. in view of Frey, II et al. with the treatment with an effective amount of MMP-9 and for formulate the composition according to the desires of the formulator through routine experimentation or optimization. One of ordinary skill in the art would have been motivated to combine Eakin et al. in view of Frey, II et al. further in view of Thorne et al. with a reasonable expectation of success because both Eakin et al. in view of Frey, II et al. and Thorne et al. are drawn to intranasal administration of a therapeutic agent to treat diseases such as traumatic brain injury, and Thorne et al. teaches the embodiment of a composition for enhancing intranasal delivery of active compounds that includes a combination of MMP-9 or its functionally equivalent fragment and active compounds prepared for nasal delivery, suggesting a reasonable expectation of success to combine active compounds for treatment of the same condition. See also MPEP 2144.06 at I. providing "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) Regarding claims 7-11, Thorne et al. teaches suitable agents may include a suitable carrier or vehicle for intranasal mucosal delivery, teaches known pharmaceutically acceptable additives, and teaches selection of additives would have been according to the desires of the formulator, suggesting it would have been routine experimentation or optimization for the formulator to select known pharmaceutically acceptable additives for the composition. See also MPEP 2144.07 providing "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)" In this case Thorne et al. teaches a list of known pharmaceutically acceptable additives suitable for use in the intranasal delivery composition of Thorne et al., and suggests selection of the additives would have been according to the desires of the formulator. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eakin et al. (PLOS ONE, 2014, 9(4), e90617, 7 pages, provided by Applicant in IDS mailed 31 Jul 2020) in view of Frey, II et al. (US 2006/0039995, published 23 Feb 2006, provided by Applicant in IDS mailed 31 Jul 2020) as applied to claims 1-2, 6, and 12, and further in view of Abou-Abbass et al. (Electrophoresis, 2016, 37, p1562–1576, cited in PTO-892).
Eakin et al. in view of Frey, II et al. teaches as above.
Eakin et al. in view of Frey, II et al. does not specifically teach the method further comprises administering to the subject a non-steroid anti-inflammatory agent of aspirin. (elected species, claim 4)
Abou-Abbass et al. teaches as populations age, the number of patients sustaining traumatic brain injury (TBI) and concomitantly receiving preinjury antiplatelet therapy such as aspirin (ASA) and clopidogrel (CLOP) is rising. Abou-Abbass et al. teaches compare the altered proteome profile imposed by ASA and CLOP when administered alone or in combination, prior to experimental TBI. Results have indicated that proteins involved in neuroprotective cellular pathways were upregulated in the ASA and CLOP groups when given separately. However, ASA + CLOP administration revealed enrichment in biological pathways relevant to inflammation and proinjury mechanisms. (page 1562, abstract) Abou-Abbass et al. teaches protective role of ASA following TBI has been proposed in the art. (page 1563, left column, paragraph 2) Abou-Abbass et al. teaches in the ASA-treated group upregulation of proteins having a neuroprotective role in brain injury was observed. (page 1570, right column, paragraph 2 to page 1572, left column, paragraph 1) Abou-Abbass et al. teaches ASA or CLOP administered alone presents a neuroprotective role evident through the differentially expressed protein profile and the associated protein interaction networks. (page 1573, paragraph spanning left and right columns)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Eakin et al. in view of Frey, II et al. further in view of Abou-Abbass et al. in order to combine the treatment of traumatic brain injury with NAC taught by Eakin et al. in view of Frey, II et al. with the treatment of traumatic brain injury with aspirin taught by Abou-Abbass et al. One of ordinary skill in the art would have been motivated to combine Eakin et al. in view of Frey, II et al. further in view of Abou-Abbass et al. with a reasonable expectation of success because all of the cited prior art are drawn to treatment of disorders such as traumatic brain injury comprising administering an agent having a neuroprotective role. See also MPEP 2144.06 at I. providing "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eakin et al. (PLOS ONE, 2014, 9(4), e90617, 7 pages, provided by Applicant in IDS mailed 31 Jul 2020) in view of Frey, II et al. (US 2006/0039995, published 23 Feb 2006, provided by Applicant in IDS mailed 31 Jul 2020) as applied to claims 1-2, 6, and 12, and further in view of Hoffman et al. (US 2007/0078117, published 05 Apr 2007, provided by Applicant in IDS mailed 31 Jul 2020).
Eakin et al. in view of Frey, II et al. teaches as above.
Eakin et al. in view of Frey, II et al. does not specifically teach the method further comprises administering to the subject progesterone. (claim 5)
Hoffman et al. teaches methods of treating a subject with a traumatic central nervous system injury, more particularly, a traumatic brain injury, comprising a constant or a two-level dosing regime of progesterone. (abstract; page 1, paragraph 7) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Eakin et al. in view of Frey, II et al. further in view of Hoffman et al. in order to combine the treatment of traumatic brain injury with NAC taught by Eakin et al. in view of Frey, II et al. with the treatment of traumatic brain injury with progesterone taught by Hoffman et al. One of ordinary skill in the art would have been motivated to combine Eakin et al. in view of Frey, II et al. further in view of Hoffman et al. with a reasonable expectation of success because all of the cited prior art are drawn to treatment of disorders such as traumatic brain injury comprising administering an agent having a neuroprotective role. See also MPEP 2144.06 at I. providing "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623